DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 25, 2021 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 3 and 4, respectively, of U.S. Patent No. 10,305,263. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose because claims 2-4 of U.S. Patent No. 10,305,263 discloses an electrical power supply structure comprising: a plurality of insulated conductors, each insulated conductor extending longitudinally and configured to carry high amperage electrical power; a barrier support plate; a first support structure extending longitudinally from a first side of the barrier support plate, a second support structure extending longitudinally from a second side of the barrier support plate, and, a spacer block having an opening sized to fit an outer dimension of one of the first and second support structures and configured to be mounted between the barrier support plate and a floor of a building such that the barrier support plate is held at a predetermined height above the floor

5.	Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 7, 9, 10, 12 and 13, respectively, of U.S. Patent No. 10,554,241. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 7, 9, 10, 12 and 13 of U.S. Patent No. 10,554,241 disclose an electrical power distribution system for a high-rise building with a plurality of floors, the system comprising: a plurality of electrical power supply structures arranged in a vertical stack, each electrical power supply structure comprising a plurality of insulated conductors, a barrier support plate comprising one or more openings for receiving the plurality of insulated conductors, a first support structure extending longitudinally from a first side of the barrier support plate, and a second support structure extending longitudinally from a second side of the barrier support plate, plurality of tap boxes for connecting the plurality of electrical supply structures, each tap box connected between two adjacent electrical power supply structures and comprising a bus bar for each phase of electrical power.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pollard, Jr (US 8,294,030).
	Regarding claim 1, Pollard discloses an electrical power supply structure (10) comprising: a plurality of insulated pipes (198), each insulated pipe extending longitudinally and configured to carry high amperage electrical power (see figure 8; column 2 lines 43-46); a barrier support plate (300, 140, 120) comprising one or more openings (120) for receiving the plurality of insulated pipes (198), the barrier support plate (300, 140, 120) configured for mounting over a hole through a floor of a building (see figure 8); a first support structure (112) extending longitudinally upward from an upper side of the barrier support plate (see figure 8); and, a second support structure (110) extending longitudinally downward from a lower side of the barrier support plate through the hole (see figure 8), wherein each of the first and second support structures (112, 110) comprises a longitudinally extending enclosure having a plurality of transversely extending conductor support members for supporting the plurality of insulated pipes (198), and wherein the plurality of insulated pipes are grouped by phase (see figure 8; column 9 lines 42-56).
	Regarding claim 3, Pollard discloses the electrical power supply structure (10) wherein the insulated pipes (198) in each group are arranged in a circular arrangement (column 9 lines 42-56).
Regarding claim 4, Pollard discloses the electrical power supply structure (10) comprising shielding between groups of insulated pipes (198) of different phases (column 9 lines 42-56).
	Regarding claim 10, Pollard discloses a vertical bus (10) for delivering high amperage electrical power, the vertical bus (10) comprising: a supporting structure (112, 110) extending in a longitudinal direction, the supporting structure (112, 110) defining an enclosure; one or more shielding members (300, 140, 120; see figure 9) extending within the supporting structure in the longitudinal direction and dividing the enclosure into two or more longitudinal chambers (see figure 8); a plurality of conductor support members (300, 140, 120) extending in a transverse direction across the supporting structure, the plurality of conductor support members (300, 140, 120) being longitudinally spaced apart along a length of the supporting structure, and each cable support member (column 1 line 38-41) comprising a plurality of holders arranged in a plurality of groups, each group located within one of the longitudinal chambers, such that the conductor support members (300, 140, 120) support insulated pipes (198) carrying multiphase electrical power and comprising a plurality of insulated pipes for each phase of electrical power (column 9 lines 42-56).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al (US 10,903,630) disclose an electrical power supply structure.

8.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 11, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848